DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,580,627 in view of US Patent No. 8,147,657 and US Patent No. 6,267,851. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a sputter device comprising a sputtering cathode including a hollow sputtering target having a rectangular configuration with a central opening that extends in a lengthwise direction or plane, and including a pair of elongated long-side portions (i.e. major side walls), the elongated long-side portions being located at respective ones of a first pair of opposite sides of the central opening and forming flat plates that extend parallel to each other in a longitudinal direction of the sputtering target, with inner surfaces thereof that oppose each other across the central opening constituting sputtering erosion surfaces; and a pair of short-side portions (i.e. short side walls) located at respective ones of a second pair of opposite sides of the central opening and lying within the plane, with upward-facing surfaces that are continuous with the sputtering erosion surfaces; the short-side portions extending between and interconnecting the long-side portions, with the sputtering erosion surfaces of the long-side portions transitioning into the upward-facing surfaces of the short-side portions in a curving or twisting manner; the sputtering cathode further including a permanent magnet assembly disposed exterior to the long-side portions of the sputtering target and a yoke assembly disposed exterior to the permanent magnet assembly; and an anode disposed generally proximate to the central opening of the sputtering target. Although the claims of U.S. Patent No. 10,580,627 do not specify for the sputter device to have a plurality of sputter cathodes, US Patent No. 8,147,657 renders it obvious to do in view of fig. 7 teaching a sputter device having a single sputter cathode of a single sputter target (similar to the hollow sputter target of U.S. Patent No. 10,580,627) is known in the prior art, and in figs. 1-4 to have the sputter device have a plurality of sputter cathodes each having a hollow sputter target of U.S. Patent No. 10,580,627. In addition although the claims of U.S. Patent No. 10,580,627 do not specify whether the permanent magnets provide a magnetic circuit circulating in a flux direction, US Patent No. 6,267,851 renders it obvious to do so in view of figs. 1-2 teaching a sputtering device having two facing targets, with each facing target having a pair of permanent magnets behind that form a magnetic circuit with a magnetically conductive yoke, the respective target, and pair of permanent magnets in order to maximize a strength of a magnetic field adjacent to the respective target to maximize a sputter deposition rate of this respective target.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,692,708 in view of US Patent No. 8,147,657 and US Patent No. 6,267,851. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a sputtering device, comprising: an anode; and a sputtering cathode, comprising a hollow sputtering target with a rectangular interior region and having a rectangular tubular configuration that extends in a lengthwise direction with a rectangular cross-section taken transverse to the lengthwise direction, the sputtering target having an open end at each end thereof and comprising a) a pair of major side walls that extend in the lengthwise direction of the sputtering target and that oppose each other across the rectangular interior region of the sputtering target, with opposing inner surfaces of the major side walls constituting sputtering erosion surfaces; and b) a pair of short side walls that extend in the lengthwise direction of the sputtering target and that oppose each other across the rectangular interior region of the sputtering target, the pair of short side walls connecting the pair of major side walls such that the rectangular interior region of the sputtering target is bounded by and delimited by the pair of major side walls along long sides thereof and by the pair of short side walls along short sides thereof, each of the major side walls comprising a magnetic-field-generating assembly consisting of a pair of permanent-magnet units disposed near an outer surface of each major side wall of the sputtering target, wherein each magnetic-field-generating assembly comprises one permanent-magnet unit of the pair of permanent-magnet units disposed toward each open end of the sputtering target and with each of the permanent-magnet units having a north pole and a south pole, wherein 1) the north pole of a first permanent-magnet unit of the pair of permanent-magnet units faces toward the sputtering target and the south pole of said first permanent-magnet unit of the pair of permanent-magnet units faces away from the sputtering target and constitutes an away-facing pole of the first permanent-magnet unit; and 2) the south pole of a second permanent-magnet unit of the pair of permanent-magnet units faces toward the sputtering target and the north pole of said second permanent-magnet unit of the pair of permanent-magnet units faces away from the sputtering target and constitutes an away-facing pole of the second permanent-magnet unit; and a magnetically conductive yoke extending between and magnetically connecting the away-facing poles of the first and second permanent-magnet units; whereby a magnetic circuit is formed between each major side wall, the pair of permanent-magnet units, and the magnetically conductive yoke, the magnetic circuit extending from the north pole of said first permanent-magnet unit of the pair of permanent-magnet units; along longitudinally central portions of the major side wall to the south pole of said second permanent-magnet unit of the pair of permanent-magnet units; along said second permanent-magnet unit of the pair of permanent-magnet units to the north pole of said second permanent-magnet unit of the pair of permanent-magnet units; and along the magnetically conductive yoke back to the south pole of said first permanent-magnet unit of the pair of permanent-magnet units; wherein each magnetic-field-generating assembly provides a magnetic field constituted by lines of magnetic force extending between the north pole of said first permanent-magnet unit and the south pole of said second permanent-magnet unit, such that the first and second permanent-magnet units are oriented with like polarities opposing each other across the rectangular interior region of the sputtering target such that plasma formed during operation of the sputtering device is essentially confined to regions within the rectangular interior region of the sputtering target that are adjacent to the sputtering erosion surfaces, the plasma generated being limited to a vicinity of inner surfaces of the sputtering target; wherein the permanent-magnet units are positioned along a length of the sputtering target such that the lines of magnetic force generated by the magnetic circuit are restricted to the sputtering cathode; and wherein the anode is disposed near one of the open ends of the sputtering target, the anode and the shield are electrically connected to each other to be held at the same electrical potential relative to the sputtering cathode, and a shield disposed near the end of the sputtering target that is opposite to the end near which the anode is located, the shield being configured and disposed to limit emission of plasma-caused radiation out of the sputtering target from the open end near which the shield is disposed. Although the claims of U.S. Patent No. 10,692,708 do not specify for the sputter device to have a plurality of sputter cathodes, US Patent No. 8,147,657 renders it obvious to do so in view of fig. 7 teaching a sputter device having a single sputter cathode of a single sputter target (similar to the hollow sputter target of U.S. Patent No. 10,692,708) is known in the prior art, and in figs. 1-4 to have the sputter device have a plurality of sputter cathodes each having a hollow sputter target of U.S. Patent No. 10,692,708. In addition although the claims of U.S. Patent No. 10,692,708 do not specify whether the permanent magnets provide a magnetic circuit circulating in a flux direction, US Patent No. 6,267,851 renders it obvious to do so in view of figs. 1-2 teaching a sputtering device having two facing targets, with each facing target having a pair of permanent magnets behind that form a magnetic circuit with a magnetically conductive yoke, the respective target, and the pair of permanent magnets in order to maximize a strength of a magnetic field adjacent to the respective target to maximize a sputter deposition rate of this respective target.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,081,323 in view of US Patent No. 8,147,657 and US Patent No. 6,267,851. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a sputtering cathode assembly, comprising: a pair of sputtering targets arranged parallel to each other and opposing each other across an interior region of the sputtering cathode assembly, with each of the hollow cylindrical sputtering targets being supported for rotation about a longitudinal central axis thereof; a pair of short-side portions configured as sputtering targets, each of which extends between the pair of sputtering targets near respective ends thereof, the pair of short-side portions being arranged perpendicularly to the sputtering targets and opposing each other across the interior region of the sputtering cathode assembly, the short-side portions each having a rectangular transverse cross-section at a lengthwise central portion thereof; a pair of long-side permanent magnets, each of which is disposed with an associated one of the sputtering targets, with a north pole disposed toward one side of the sputtering target and a south pole disposed toward an opposite side of the associated sputtering target; a pair of short-side permanent magnets associated with and located on an outer-facing side of each of the short-side portions, wherein, for each pair of the short-side permanent magnets, 1) one of the short-side permanent magnets of the pair has a short-side-facing north pole that faces the associated short-side portion and an away-facing south pole that faces away from the associated short-side portion, and 2) the other short-side permanent magnet of the pair has a short-side-facing south pole that faces the associated short-side portion and an away-facing north pole that faces away from the associated short-side portion; and a magnetically conductive yoke associated with each of the short-side portions, wherein for each of the short-side portions, the associated magnetically conductive yoke extends between the away-facing south pole of said one of the associated short-side permanent magnets and the away-facing north pole of said another of the associated short-side permanent magnets; and wherein A) 1) the north poles of the long-side permanent magnets and the short-side-facing north poles of the short-side permanent magnets are all disposed toward a first, upper side of the sputtering cathode assembly; and 2) the south poles of the long-side permanent magnets and the short-side-facing south poles of the short-side permanent magnets are all disposed toward a second, lower side of the sputtering cathode assembly; or B) 1) the south poles of the long-side permanent magnets and the short-side-facing south poles of the short-side permanent magnets are all disposed toward a first, upper side of the sputtering cathode assembly; and 2) the north poles of the long-side permanent magnets and the short-side-facing north poles of the short-side permanent magnets are all disposed toward a second, lower side of the sputtering cathode assembly, a first anode disposed near the second, lower side thereof, a light-blocking shield disposed near the first, upper side thereof, and the light-blocking shield is formed from a conductor and is electrically connected to the first anode so as to function as a second anode. Although the claims of U.S. Patent No. 11,081,323 do not specify for the sputter cathode assembly to have a plurality of sputter cathodes, US Patent No. 8,147,657 renders it obvious to do in view of fig. 7 teaching a sputter cathode assembly having a single sputter cathode of a single sputter target (similar to the hollow sputter target of U.S. Patent No. 11,081,323) is known in the prior art, and in figs. 1-4 to have the sputter cathode assembly have a plurality of sputter cathodes each having a hollow sputter target of U.S. Patent No. 11,081,323. In addition although the claims of U.S. Patent No. 11,081,323 do not specify whether the permanent magnets provide a magnetic circuit circulating in a flux direction, US Patent No. 6,267,851 renders it obvious to do so in view of figs. 1-2 teaching a sputtering device having two facing targets, with each facing target having a pair of permanent magnets behind that form a magnetic circuit that generates a magnetic flux in a flux circulation direction from one permanent magnet of the pair, to a magnetically conductive yoke, to the respective target, and finally to the other permanent magnet of the pair in order to maximize a strength of a magnetic field adjacent to the respective target to maximize a sputter deposition rate of this respective target.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,081,324 in view of US Patent No. 6,267,851. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a sputtering cathode assembly comprising a plurality of sputtering cathode, wherein each sputtering cathode comprises: a pair of sputtering targets arranged parallel to each other and opposing each other across an interior region of the sputtering cathode assembly, with each of the hollow cylindrical sputtering targets being supported for rotation about a longitudinal central axis thereof; a pair of short-side portions configured as sputtering targets, each of which extends between the pair of sputtering targets near respective ends thereof, the pair of short-side portions being arranged perpendicularly to the sputtering targets and opposing each other across the interior region of the sputtering cathode assembly, the short-side portions each having a rectangular transverse cross-section at a lengthwise central portion thereof; a pair of long-side permanent magnets, each of which is disposed with an associated one of the sputtering targets, with a north pole disposed toward one side of the sputtering target and a south pole disposed toward an opposite side of the associated sputtering target; a pair of short-side permanent magnets associated with and located on an outer-facing side of each of the short-side portions, wherein, for each pair of the short-side permanent magnets, 1) one of the short-side permanent magnets of the pair has a short-side-facing north pole that faces the associated short-side portion and an away-facing south pole that faces away from the associated short-side portion, and 2) the other short-side permanent magnet of the pair has a short-side-facing south pole that faces the associated short-side portion and an away-facing north pole that faces away from the associated short-side portion; and a magnetically conductive yoke associated with each of the short-side portions, wherein for each of the short-side portions, the associated magnetically conductive yoke extends between the away-facing south pole of said one of the associated short-side permanent magnets and the away-facing north pole of said another of the associated short-side permanent magnets; and wherein A) 1) the north poles of the long-side permanent magnets and the short-side-facing north poles of the short-side permanent magnets are all disposed toward a first, upper side of the sputtering cathode assembly; and 2) the south poles of the long-side permanent magnets and the short-side-facing south poles of the short-side permanent magnets are all disposed toward a second, lower side of the sputtering cathode assembly; or B) 1) the south poles of the long-side permanent magnets and the short-side-facing south poles of the short-side permanent magnets are all disposed toward a first, upper side of the sputtering cathode assembly; and 2) the north poles of the long-side permanent magnets and the short-side-facing north poles of the short-side permanent magnets are all disposed toward a second, lower side of the sputtering cathode assembly. Although the claims of U.S. Patent No. 11,081,324 do not specify whether the permanent magnets provide a magnetic circuit circulating in a flux direction, US Patent No. 6,267,851 renders it obvious to do so in view of figs. 1-2 teaching a sputtering device having two facing targets, with each facing target having a pair of permanent magnets behind that form a magnetic circuit that generates a magnetic flux in a flux circulation direction from one permanent magnet of the pair, to a magnetically conductive yoke, to the respective target, and finally to the other permanent magnet of the pair in order to maximize a strength of a magnetic field adjacent to the respective target to maximize a sputter deposition rate of this respective target.

Response to Arguments
Double Patenting Rejections
On p. 7-8, Applicant argues that each of the four ODP rejections do not address the “the flux circulation directions associated with the magnetic circuits”.
The Examiner disagrees since each of the primary patents cited in the ODP teaches a permanent magnet units that have inherently have a magnetic circuit and associated flux circulation; Hosokowa (US Patent No. 6,267,851) is cited to teach a particular magnetic circuit and associated flux circulation for a similar permanent magnet unit in order to maximize a strength of a magnetic field adjacent to the respective target to maximize a sputter deposition rate of this respective target. To further elaborate from Hosokawa*:
Figs. 1 and 2 of Hosokawa further depict a pair of short-side permanent magnets [22],[24] disposed near outer surfaces of each major side walls, with one magnet [24] disposed toward each open end of the sputtering target [10],[12] (col. 3, lines 5-17), with fig. 2 depicting the pair of short-side permanent magnets [22],[24] having 1) one permanent magnet [22] having a north pole face towards the sputtering target [10] and a south pole face away from the sputtering target [10], and 2) the other permanent magnet [24] having a south pole face towards the sputtering target [10] and a north pole face away from the sputtering target [10] (col. 3, lines 5-17), with an alternative configuration of north and south poles of the pair of permanent magnets [22],[24] being inverted (col. 3, lines 22-29). Hosokawa further teaches in fig. 2 a yoke (i.e. ferrous pole piece) [26] extends between and magnetically connects the north and south poles that face away from the sputtering target [10] to form a magnetic circuit (col. 3, lines 17-21). Fig. 2 further depicts the pair of short-side permanent magnets [22],[24] having lines of magnetic force [28] extend from the north pole of the one permanent magnet [22] along a longitudinally central portion of a nearby one of the major side walls to the south pole of the other permanent magnet [24], through the other permanent magnet [24] to the north pole and along the yoke [26] to the south pole of the one permanent magnet [22] to thereby complete the magnetic circuit (col. 3, lines 17-21). Hosokawa further depicts in fig. 2 the pair of short-side permanent magnets [22],[24] being positioned along the lengthwise directions such that the lines of magnetic force [28] that from the magnetic circuit (col. 3, lines 20-21). Hosokawa cites the advantages of the pair of short-side permanent magnets [22],[24] as maximizing strength of a magnetic field adjacent to the sputtering target to thereby maximize a sputter deposition rate (col. 2, lines 15-18). 
Thus Hosokawa, in combination with the respective primary patents, reads on Applicant’s claimed flux circulation of the magnetic circuit for each permanent magnet unit.
(*NOTE: Applicant cited Hosokawa in IDS filed 4/8/2021 as Hosokawa had been cited in Office Actions for Applicant’s co-applications 17/106526 & 17/030109 for teaching the magnetic circuit and associated flux circulation. The rationale provided is taken from the Office Action dated 2/1/2021 of 17/106526, and is the reason Hosokawa had been cited for each ODP).
Applicant’s arguments on p. 8-9 are to a Restriction Requirement dated 7/28/2021, however this Restriction Requirement was then withdrawn in the Office Action dated 9/29/2021 in view of Applicant’s Remarks filed 9/13/2021, rendering these arguments moot. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794